DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2003/0217361 A1 to LoMonaco et al. (LoMonaco), in view of Publication No.: US 2020/0382435 A1 to Holm et al. (Holm).
As to Claim 1, LoMonaco discloses a mobile computing device comprising: 
a processor (Fig. 1, terminal 14’); 
a memory (Fig. 1, terminal 14’); 
a power source (Fig. 1, terminal 14’); 

monitoring communication signals to and from the communication circuit of the mobile computing device (Figs. 1 and 2, ‘the satellite receiver 23 processes signals derived from the transponder 12 to output modulated and unmodulated signals. In particular, the satellite receiver 23 outputs a baseband analog video signal when present at its input and a noise signal when a signal is not present at its input’, ¶ 0022); 
storing the time and date of the communication signal (Figs. 1 and 2, ‘a computer comprising a database and software processes and stores data comprising the alarm signals, a date and time stamp, and information identifying the associated satellite and transponder in the database, and is used to process the information in the database to monitor usage of part-time transponders’, see abstract and ¶ 0045);
analyzing the time and date of the communication signals (Figs. 1 and 2, ‘a computer comprising a database and software processes and stores data comprising the alarm signals, a date and time stamp, and information identifying the associated satellite and transponder in the database, and is used to process the information in the database to monitor usage of part-time transponders’, see abstract and ¶ 0045).
LoMonaco does not expressly disclose determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent; and modifying the communication circuit to operate less frequently during the sleep time. 

 Holm discloses determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, this provides more tailorability for user or operator of the communication system’, ¶ 0063); and 
modifying the communication circuit to operate less frequently during the sleep time (‘schedulers 260, 262 transmit high priority data, as determined by a set of rules, during active communication periods, and transmits low priority data (i.e., less communication signal), as determined by the set of rules, during inactive communication periods’, ¶ 0063). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent; and modifying the communication circuit to operate less frequently during the sleep time’ as disclosed by Holm into LoMonaco so as to effectively optimize and schedule priority data between nodes on a limited bandwidth communication link, Holm ¶ 0067.
As to Claim 11, LoMonaco discloses a mobile communication device control server comprising: 
a processor (Fig. 1, ‘satellite 11’); 

a power source (Fig. 1, ‘satellite 11’); 
a communication circuit (Fig. 1, ‘satellite 11’); wherein the processor is physically configured according to computer executable instructions for: 
monitoring communication signals to and from the communication circuit of the mobile computing device (Figs. 1 and 2, ‘the satellite receiver 23 processes signals derived from the transponder 12 to output modulated and unmodulated signals. In particular, the satellite receiver 23 outputs a baseband analog video signal when present at its input and a noise signal when a signal is not present at its input’, ¶ 0022); 
storing the time and date of the communication signal (Figs. 1 and 2, ‘a computer comprising a database and software processes and stores data comprising the alarm signals, a date and time stamp, and information identifying the associated satellite and transponder in the database, and is used to process the information in the database to monitor usage of part-time transponders’, see abstract and ¶ 0045); 
analyzing the time and date of the communication signals (Figs. 1 and 2, ‘a computer comprising a database and software processes and stores data comprising the alarm signals, a date and time stamp, and information identifying the associated satellite and transponder in the database, and is used to process the information in the database to monitor usage of part-time transponders’, see abstract and ¶ 0045).
LoMonaco does not expressly disclose determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent; and modifying the communication circuit to operate less frequently during the sleep time. 
 Holm discloses determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, this provides more tailorability for user or operator of the communication system’, ¶ 0063); and 
modifying the communication circuit to operate less frequently during the sleep time (‘schedulers 260, 262 transmit high priority data, as determined by a set of rules, during active communication periods, and transmits low priority data (i.e., less communication signal), as determined by the set of rules, during inactive communication periods’, ¶ 0063). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent; and modifying the communication circuit to operate less frequently during the sleep time’ as disclosed by Holm into LoMonaco so as to effectively optimize and schedule priority data between nodes on a limited bandwidth communication link, Holm ¶ 0067.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: 2004/0176145 A1 to Lee et al. (Lee).
As to Claim 2, LoMonaco in view of Holm do not expressly disclose wherein communication signal comprise data signals and voice signals.
However, Lee discloses wherein communication signal comprise data signals and voice signals (‘when the voice signal and the data signal are registered in the base station, the controller 160 searches a paging channel for one frame by alternately searching a voice channel in step 219 and a data channel in step 220, every sleep mode period. The sleep mode period of the data channel can be set on the basis of a slot defined in the base station, or can be optionally set by the user according to the wireless telephone’, ¶ 0032). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein communication signal comprise data signals and voice signals’ as disclosed by Lee into LoMonaco in view of Holm so as to effectively reduce power consumption of wireless telephone battery in wireless communication system, Lee ¶ 0042.
As to Claim 3, LoMonaco in view of Holm do not expressly disclose analyzing voice signals and analyzing data signals.
However, Lee discloses analyzing voice signals and analyzing data signals (‘when the voice signal and the data signal are registered in the base station, the controller 160 searches a paging channel for one frame by alternately searching a voice channel in step 219 and a data channel in step 220, every sleep mode period. The 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘analyzing voice signals and analyzing data signals’ as disclosed by Lee into LoMonaco in view of Holm so as to effectively reduce power consumption of wireless telephone battery in wireless communication system, Lee ¶ 0042.
As to Claim 4, Holm further discloses determining a voice sleep time wherein the voice sleep time comprises times and dates when voice communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, this provides more tailorability for user or operator of the communication system’, ¶ 0063).  In addition, the same suggestion/motivation is used as the rejection for Claim 2.
As to Claim 5, Holm further discloses determining a data sleep time wherein the data sleep time comprises times and dates when data communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, 
As to Claim 12, LoMonaco in view of Holm do not expressly disclose wherein communication signal comprise data signals and voice signals.
However, Lee discloses wherein communication signal comprise data signals and voice signals (‘when the voice signal and the data signal are registered in the base station, the controller 160 searches a paging channel for one frame by alternately searching a voice channel in step 219 and a data channel in step 220, every sleep mode period. The sleep mode period of the data channel can be set on the basis of a slot defined in the base station, or can be optionally set by the user according to the wireless telephone’, ¶ 0032). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein communication signal comprise data signals and voice signals’ as disclosed by Lee into LoMonaco in view of Holm so as to effectively reduce power consumption of wireless telephone battery in wireless communication system, Lee ¶ 0042.
As to Claim 13, LoMonaco in view of Holm do not expressly disclose analyzing voice signals and analyzing data signals.
However, Lee discloses analyzing voice signals and analyzing data signals (‘when the voice signal and the data signal are registered in the base station, the controller 160 searches a paging channel for one frame by alternately searching a voice channel in step 219 and a data channel in step 220, every sleep mode period. The sleep mode period of the data channel can be set on the basis of a slot defined in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘analyzing voice signals and analyzing data signals’ as disclosed by Lee into LoMonaco in view of Holm so as to effectively reduce power consumption of wireless telephone battery in wireless communication system, Lee ¶ 0042.
As to Claim 14, Holm further discloses determining a voice sleep time wherein the voice sleep time comprises times and dates when voice communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, this provides more tailorability for user or operator of the communication system’, ¶ 0063).  In addition, the same suggestion/motivation is used as the rejection for Claim 12.
As to Claim 15, Holm further discloses determining a data sleep time wherein the data sleep time comprises times and dates when data communication signals should be less frequent (‘for example, large low priority video files (i.e., less communication signal) may be sent during the evening or night time hours (i.e., inactive/sleep periods) so that the main communication channels and bandwidth is available for higher priority smaller type of messages during the day (i.e., active periods), or when the cell is in operation, this provides more tailorability for user or operator of the communication system’, ¶ .

5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: US 2016/0127473 A1 to Khan et al. (Khan).
As to Claim 10, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle.
However, Khan discloses disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle (‘the mobile communication unit 122 may include a motion sensor 152, such as a gyroscope or an accelerometer, to detect movements of the mobile communication unit 122. Signals based on the detected movements may then be transmitted to the base station 104 for use in deciding whether, when and how to facilitate control over vehicle functions. For example, if the base station 104 determines that the mobile communication unit 122 has been stationary for a predetermined period of time, the base station 104 may cause the mobile communication unit 122 to be disabled or to enter a sleep mode’, ¶ 0065).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle’ as disclosed by Khan into LoMonaco in view of Holm so as to effectively produce energy saving mobile communication unit associated with vehicle communication system, Khan ¶ 0005.
Claim 20, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle.
However, Khan discloses disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle (‘the mobile communication unit 122 may include a motion sensor 152, such as a gyroscope or an accelerometer, to detect movements of the mobile communication unit 122. Signals based on the detected movements may then be transmitted to the base station 104 for use in deciding whether, when and how to facilitate control over vehicle functions. For example, if the base station 104 determines that the mobile communication unit 122 has been stationary for a predetermined period of time, the base station 104 may cause the mobile communication unit 122 to be disabled or to enter a sleep mode’, ¶ 0065).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘disabling the sleep time if the mobile computing device is determined to be in motion in a vehicle’ as disclosed by Khan into LoMonaco in view of Holm so as to effectively produce energy saving mobile communication unit associated with vehicle communication system, Khan ¶ 0005.

6.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: US 2011/0053493 A1 to Yanagihara, Kentarou (Yanagihara).
As to Claim 7, LoMonaco in view of Holm do not expressly disclose determining if the portable computing device is in communication with an additional power source.
Yanagihara discloses determining if the portable computing device is in communication with an additional power source (‘it is also possible to have a wireless device operate as a master node at all times, regardless of the states of its neighboring wireless devices, depending on a property of the wireless device such as, for example, connection to a commercial power source or a high level of battery charge’, ¶ 0112).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining if the portable computing device is in communication with an additional power source’ as disclosed by Yanagihara into LoMonaco in view of Holm so as to effectively conserve power by entering sleep state in wireless communication device, Yanagihara ¶ 0010.
As to Claim 8, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if the mobile computing device is determined to be in communication with the additional power source.
However, Yanagihara discloses disabling the sleep time (‘in another scheme, the power control unit 303 places the wireless device in the sleep state if it does not transmit, receive, or relay any data during the periods scheduled for the transmission and reception of notification signals. These sleep periods end at, for example, the next notification signal transmission period’, ¶ 0111) if the mobile computing device is determined to be in communication with the additional power source (‘it is also possible to have a wireless device operate as a master node at all times, regardless of the states of its neighboring wireless devices, depending on a property of the wireless device such as, for example, connection to a commercial power source or a high level of battery charge’, ¶ 0112).
Yanagihara into LoMonaco in view of Holm so as to effectively conserve power by entering sleep state in wireless communication device, Yanagihara ¶ 0010.
As to Claim 9, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if a user of the mobile computing device is determined to be using an additional computing device.
However, Yanagihara discloses disabling the sleep time if a user of the mobile computing device is determined to be using an additional computing device (‘in one scheme, a wireless device operating as a master node enters the sleep state on command from its power control unit 303 when the information received from the neighboring wireless devices remains unchanged for at least a predetermined period. In another scheme, the power control unit 303 places the wireless device in the sleep state if it does not transmit, receive, or relay any data during the periods scheduled for the transmission and reception of notification signals. These sleep periods end at, for example, the next notification signal transmission period’, ¶ 0111).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘disabling the sleep time if a user of the mobile computing device is determined to be using an additional computing device’ as disclosed by Yanagihara into LoMonaco in view of Holm so as to Yanagihara ¶ 0010.
As to Claim 17, LoMonaco in view of Holm do not expressly disclose determining if the portable computing device is in communication with an additional power source.
However, Yanagihara discloses determining if the portable computing device is in communication with an additional power source (‘it is also possible to have a wireless device operate as a master node at all times, regardless of the states of its neighboring wireless devices, depending on a property of the wireless device such as, for example, connection to a commercial power source or a high level of battery charge’, ¶ 0112).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining if the portable computing device is in communication with an additional power source’ as disclosed by Yanagihara into LoMonaco in view of Holm so as to effectively conserve power by entering sleep state in wireless communication device, Yanagihara ¶ 0010.
As to Claim 18, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if the mobile computing device is determined to be in communication with the additional power source.
However, Yanagihara discloses disabling the sleep time (‘in another scheme, the power control unit 303 places the wireless device in the sleep state if it does not transmit, receive, or relay any data during the periods scheduled for the transmission and reception of notification signals. These sleep periods end at, for example, the next notification signal transmission period’, ¶ 0111) if the mobile computing device is determined to be in communication with the additional power source (‘it is also possible 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘disabling the sleep time if the mobile computing device is determined to be in communication with the additional power source’ as disclosed by Yanagihara into LoMonaco in view of Holm so as to effectively conserve power by entering sleep state in wireless communication devices, Yanagihara ¶ 0010.
As to Claim 19, LoMonaco in view of Holm do not expressly disclose disabling the sleep time if a user of the mobile computing device is determined to be using an additional computing device.
However, Yanagihara discloses disabling the sleep time if a user of the mobile computing device is determined to be using an additional computing device (‘in one scheme, a wireless device operating as a master node enters the sleep state on command from its power control unit 303 when the information received from the neighboring wireless devices remains unchanged for at least a predetermined period. In another scheme, the power control unit 303 places the wireless device in the sleep state if it does not transmit, receive, or relay any data during the periods scheduled for the transmission and reception of notification signals. These sleep periods end at, for example, the next notification signal transmission period’, ¶ 0111).
Yanagihara into LoMonaco in view of Holm so as to effectively conserve power by entering sleep state in wireless communication devices, Yanagihara ¶ 0010.

7.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: 2019/0113487 A1 to Sugimoto, Shinji (Sugimoto).
	As to Claim 6, LoMonaco in view of Holm do not expressly disclose wherein the analysis reviews past communication types, times and dates to determine future communication types, times and dates.
However, Sugimoto discloses wherein the analysis reviews past communication types, times and dates to determine future communication types, times and dates (‘the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the target data’, ¶ 0021).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the analysis reviews past communication types, times and dates to determine future communication Sugimoto into LoMonaco in view of Holm so as to effectively improve the efficiency of processing and analyzing data, Sugimoto ¶ 0009.
As to Claim 16, LoMonaco in view of Holm do not expressly disclose wherein the analysis reviews past communication types, times and dates to determine future communication types, times and dates.
However, Sugimoto discloses wherein the analysis reviews past communication types, times and dates to determine future communication types, times and dates (‘the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the target data’, ¶ 0021).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the analysis reviews past communication types, times and dates to determine future communication types, times and dates’ as disclosed by Sugimoto into LoMonaco in view of Holm so as to effectively improve the efficiency of processing and analyzing data, Sugimoto ¶ 0009.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463